DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephany Small on 7/14/21.
The application has been amended as follows: 
1.    A synthetic polypeptide comprising the sequence of 
2.    A synthetic polypeptide having the sequence of 
3.    The synthetic polypeptide of the polynucleotide sequence of 
4.    A DNA construct comprising a polynucleotide fragment encoding the synthetic polypeptide of 
5.    A DNA construct, comprising a polynucleotide fragment encoding a synthetic polypeptide having the sequence of 

6.    The DNA construct of is the sequence of 

7.    A DNA vector comprising the DNA construct of claim 4.
8.     A recombinant host cell comprising the DNA construct of 

9.    The recombinant host cell of claim 8, wherein said host cell is of bacterial, plant, fungal, insect, or mammalian origin.

10.    The recombinant host cell of claim 9, wherein said host cell is E. coli.

11.    A method of obtaining a synthetic peptide, said method comprising:

a)   obtaining a recombinant host cell of claim 8;
b)  culturing said recombinant host cell under conditions conducive for expression of 	a synthetic peptide; and
c)  isolating and purifying said synthetic peptide.
12.    An elastomeric hydrogel comprising the synthetic peptide of claim 2.

13.    A method for preparing the elastomeric hydrogel of claim 12, said method comprising expression and purification of polymers and crosslinking of the polymers for preparing the elastomeric hydrogel.

14.    A synthetic peptide of claim 1 for use in preparing the elastomeric hydrogels.

15.    The of claim 12 for use in biomedical applications.

16.    A synthetic peptide having the sequence of SEQ ID NO: 3, SEQ ID NO: 4, or SEQ ID NO: 5, for use in preparing the elastomeric hydrogels.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1-16 are allowed. SEQ ID NO: 1-8 are free of the art. There was no prior art found that teaches or fairly suggests the recited peptide or nucleic acid sequences.  A search of sequences did not uncover any prior art that shows the sequences are naturally occurring or fragments of a naturally occurring protein or nucleic acid (NCBI blast search previously submitted). The closest prior art is Balu et al. (Multi-responsive biomaterial and nanobioconjugates from resilin-like protein polymers” Journal of materials chemistry B, June 2014, vol. 2 p. 5936-5947). Balu et al. teach elastomeric resilin like proteins (RLPs) comprising repeat resilin motifs (Abstract). Balu et al. teach many RLPs and RLP based multifunctional proteins have been developed through molecular cloning and have generated significant interest for their unique characteristics (p. 5938, 1st col.). Table 1 discloses reported resilin and RLPs. Importantly, none of the resilin or RLPs of Balu et al. meet the limitation of SEQ ID NO: 1 or 2. There is also no teaching in Balu et al. that would lead a person of ordinary skill in the art to modify resilin or RLPs of Balu to arrive at SEQ ID NO: 1 -8. Balu et al. also teach preparation of elastomeric hydrogels by 
For the reasons presented above, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-16 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654